PD-1345-15
V




                                               NO.




     BOBBY       JOE   EVENS,                            §      IN   THE   COURT    OF
                            APPELLANT,
                                                         §      CRIMINAL     APPEALS nrr-
     V                                                                                    RECEIVED IN
                                                         §                         CCUR^CF criminal APPEALS
     THE    STATE      OF    TEXAS,                             OF   TEXAS
                            APPELLEE,                    §                                 OCT 12


                                      EXTENTION OF TIME TO FILE A                        AibSiAC0St£5,G^ffC
                             PETITION FOR DISCRETIONARY REVIEW                 (PDR)


     TO: THE'HONORABLE           COURT    OF    CRIMINAL      APPEALS:


           Bobby Joe Evens,            appellant in this foregoing action presents
                                                                                               HL£D IN
    this motion to the court, and moves this court to gr(^tgR"Jti]>f q^^i^i APPFAI 3
    he's seeking, and in support of this motion he presents ttorpT ]r 2315
    following thereof;
                                                                                           Abel Acosta, Clerk
     1). Appellant was convicted in the 196th Judicial District Court
            Hunt County,         Texas in Cause Number,              27,388.

     2). Appellant appealed to the Sixth Court Of Appeals, Texarkana
            in Appeal Number,            06-15-00079-CR.


     3). On September 18, 2015 the Court of appeals affirmed my case,
            and I'm required to file my (PDR)                    in 30-days.


     4).    As of this moment,            my    (PDR)    in due on October 18,             2015,   and
            I'm requesting the court to grant an additional 60-days to
            properly prepare my (PDR), which wiill.-extent the due date to
            to    December      17,    2015.

     WHEREFORE PREMISES CONSIDERED,                     Appellant pray that this Honorable

     court grant this foregoing motion,                       and grant him the additional
     time requested.

                                                                      RESPECTFULLY         PRESENTED,


                                                                                            £j/&WD

                                                        (1)
                         CERTIFICATE   OF   SERVICE




    I Bobby Joe Evens,    certify that on this day the_c
                                                                at*of        October

2015,   that a true and correct copy of this motion was sent to the

Sixth Court of Appeals,    by First Class U.S.        Mail.



                                                                     }fa0/m*




                                                  BOBBY       JOE   EVENS

                                                  TDCJ-ID NO.#1995944

                                                  ALEN    POLUNSKY          UNIT

                                                  3872    F.M       350    SOUTH

                                                  LIVINGSTON,             TEXAS

                                                                           77351




                                  (2)